  Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 1 of 18 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

DRM VECTORS, LLC,
                      Plaintiff,
       v.                                        CIVIL ACTION NO.

OVERDRIVE, INC.,                                 JURY TRIAL DEMANDED

                      Defendant.


                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff DRM Vectors, LLC (“Plaintiff”), by and through its undersigned counsel, files

this Original Complaint against Defendant OverDrive, Inc. (“Defendant”) as follows:

                                   NATURE OF THE ACTION

       1.     This is a patent infringement action to stop Defendant’s infringement of United

States Patent No. 9,305,143 (“the ‘143 patent”) entitled “Broadcasting of Electronic Documents

Preserving Copyright and Permitting Private Copying”. A true and correct copy of the ‘143

patent is attached hereto as Exhibit A. Plaintiff is the owner by assignment of the ‘143 patent.

Plaintiff seeks monetary damages and injunctive relief.

                                           PARTIES

       2.     Plaintiff is a limited liability company having a principal place of business located

at 717 North Union St. Wilmington, DE 19805.

       3.     Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at One

OverDrive Way Cleveland, OH 44125. Defendant can be served with process by serving the The

Corporation Trust Company, Corporation Trust Center 1209 Orange Street, Wilmington,

Delaware 19801.



                                            1
  Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 2 of 18 PageID #: 2




                                JURISDICTION AND VENUE

        4.     This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et

seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

        5.     This Court has subject matter jurisdiction over this case for patent infringement

under 28 U.S.C. §§ 1331 and 1338(a).

        6.     The Court has personal jurisdiction over Defendant because Defendant is present

within or has minimum contacts within the State of Delaware and the District of Delaware;

Defendant has purposefully availed itself of the privileges of conducting business in the State of

Delaware and in the District of Delaware; Defendant has sought protection and benefit from the

laws of the State of Delaware; Defendant regularly conducts business within the State of

Delaware and within the District of Delaware; and Plaintiff’s cause of action arises directly from

Defendant’s business contacts and other activities in the State of Delaware and in the District of

Delaware. Further, this Court has personal jurisdiction over Defendant because it is incorporated

in Delaware and has purposely availed itself of the privileges and benefits of the laws of the

State of Delaware.

        7.     More specifically, Defendant, directly and/or through intermediaries, ships,

distributes, uses, provides, offers for sale, sells, and/or advertises products and services in the

United States, the State of Delaware, and the District of Delaware including but not limited to the

Accused Instrumentalities as detailed below.        Upon information and belief, Defendant has

committed patent infringement in the State of Delaware and in the District of Delaware.

Defendant solicits and has solicited customers in the State of Delaware and in the District of

Delaware. Defendant has paying customers who are residents of the State of Delaware and the




                                                2
  Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 3 of 18 PageID #: 3



District of Delaware and who each use and have used the Defendant’s products and services in

the State of Delaware and in the District of Delaware.

        8.      Venue is proper in the District of Delaware pursuant to 28 U.S.C. §§ 1400(b). On

information and belief, Defendant is incorporated in this district, or has a regular and established

business presence in this district and has transacted business in this district, and has directly

and/or indirectly committed acts of patent infringement in this district.

                            COUNT I – PATENT INFRINGEMENT

        9.      Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-8 above.

        10.     The ‘143 patent was duly and legally issued by the United States Patent and

Trademark Office on April 5, 2016 after full and fair examination. Plaintiff is the owner by

assignment of the ‘143 patent and possesses all rights of recovery under the ‘143 patent,

including the exclusive right to sue for infringement and recover past damages and obtain

injunctive relief.

        11.     Defendant owns, uses, operates, advertises, controls, sells, and otherwise provides

systems, methods and apparatus that infringe the ‘143 patent. The ‘143 patent provides, among

other things, “a method of broadcasting electronic documents allowing the protection of

copyright and private copying including a network accessible control server taking customer

orders, network accessible delivery and control servers, and equipment supporting a display for

consulting the document.”

        Defendant has been and is now infringing the ‘143 patent in the State of Delaware, in this

judicial district, and elsewhere in the United States, by, among other things, directly or through

intermediaries, making, using, importing, testing, providing, supplying, distributing, selling,

and/or offering for sale, methods (including, without limitation, the Defendant’s products




                                                 3
  Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 4 of 18 PageID #: 4



including OverDrive Media Console, App and its copyright protection functionality identified

herein as the “Accused Instrumentality”) that provide methods for accessing an order server

containing models of documents to distribute, an item database, a customer database with the

emails of customers, an order database containing references of the works ordered, and digital

rights associated with the works ordered, said digital rights comprising controlled consultation

rights as constraints, and permanently acquired digital rights, the order server configured for

handling an order received from the customer on the network accessing a delivery server via the

network, the delivery server configured for generating a specific copy of a document ordered by

a customer from the model of the document ordered, the order server sending order information

to the delivery server, the order information comprising, at least the reference to the work,

customer contact information, the controllable consultation rights,and other digital rights

ordered, the delivery server creating a delivery record of the work ordered containing the unique

identifier to control the said work ordered, the order server responding to the customer's order by

sending the customer a URL link towards the delivery server, the URL link comprising, as a

parameter, at least the unique identifier of the copy ordered; responsive to an activation of the

URL link by the customer, the delivery server generating a specific copy of the work ordered, by

a library used for creation of documents on the fly containing the unique identifier, a supervision

agent for the document, and the other permanently acquired digital rights relating to the

document, the supervision agent designed to verify the controlled digital rights of each copy of

the ordered work; accessing a control server via the network, the control server configured to

verify digital rights acquired by the customer using the unique identifier of the ordered document

copy; when delivering the ordered document copy to the customer, the delivery server sending to

the control server the controlled information containing at least the unique identifier of the




                                                4
  Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 5 of 18 PageID #: 5



ordered document copy and the set of digital rights controlled; and operating a customer

computing device, supporting a viewer, to allow the customer, via the viewer, to consult

the ordered document, previously downloaded from the delivery server, said viewer designed to

allow the customer to consult the ordered document; and a verification step comprising the sub-

steps of when opening the specific copy on the customer computing device, the supervision

agent of the specific copy causing the customer computing device to connect to the control

server, and the supervision agent of the specific copy sending a query containing at least the

unique identifier of the specific copy, in response to receiving the query, the control server

returning a response comprised of one of i) an authorization to consult the specific copy, and ii) a

consultation refusal, according to the specific copy's controlled digital rights as stored by the

control server, and when the customer computing device receives the response from the control

server, the supervision agent of the specific copy allowing the consultation of the specific copy

when the response comprises the authorization to consult the specific copy and prohibiting the

consultation of the specific copy when the response comprises the consultation refusal covered

by at least claim 1 of the ‘143 patent to the injury of DRM Vectors, LLC. Defendant is directly

infringing, literally infringing, and/or infringing the ‘143 patent under the doctrine of

equivalents. Defendant is thus liable for infringement of the ‘143 patent pursuant to 35 U.S.C. §

271.

       15.     Defendant has induced and continues to induce infringement of the ‘143 patent by

 intending that others use, offer for sale, or sell in the United States, products and/or methods

 covered by one or more claims of the ‘143 patent, including, but not limited to, methods, and

 products comprising methods that broadcast electronic documents which preserve copyrights

 and premite private copying that infringe one or more claims of the ‘143 patent.




                                                 5
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 6 of 18 PageID #: 6



      16.    Defendant indirectly infringes the ‘143 patent by inducing infringement by others,

such as resellers, customers and end-use consumers, in accordance with 35 U.S.C. § 271(b) in

this District and elsewhere in the United States. Direct infringement is a result of the activities

performed by the resellers, customers and end-use consumers of the broadcasting of electronic

documents which preserve copyrights and permit private copying, including methods, and

products comprising methods for broadcasting electronic documents which preserve copyrights

and permit private copying.

      17.    Defendant received notice of the ‘143 patent at least as of the date this lawsuit

was filed.

      18.    Defendant’s affirmative acts of providing and/or selling the methods, and

products comprising methods for broadcasting electronic documents which preserve copyrights

and permit private copying, including manufacturing and distributing, and providing

instructions for using the methods, and products comprising methods for broadcasting

electronic documents which preserve copyrights and permit private copying in their normal and

customary way to infringe one or more claims of the ‘143 patent. Defendant performs the acts

that constitute induced infringement, and induce actual infringement, with the knowledge of the

‘143 patent and with the knowledge or willful blindness that the induced acts constitute

infringement.

      19.    Defendant specifically intends for others, such as resellers, customers and end-use

consumers, to directly infringe one or more claims of the ‘143 patent, or, alternatively, has been

willfully blind to the possibility that its inducing acts would cause infringement. By way of

example, and not as limitation, Defendant induces such infringement by its affirmative action

by, among other things: (a) providing advertising on the benefits of using the Accused




                                                6
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 7 of 18 PageID #: 7



Instrumentalities’ functionality; (b) providing information regarding how to use the Accused

Instrumentalities’ functionality; (c) providing instruction on how to use the Accused

Instrumentalities’ functionality; and (d) providing hardware and/or software components

required to infringe the claims of the ‘143 patent.

      20.    Accordingly, a reasonable inference is that Defendant specifically intends for

others, such as resellers, customers and end-use consumers, to directly infringe one or more

claims of the ‘143 patent in the United States because Defendant has knowledge of the ‘143

patent at least as of the date this lawsuit was filed and Defendant actually induces others, such

as resellers, customers and end-use consumers, to directly infringe the ‘143 patent by using,

selling, and/or distributing, within the United States, methods, and products comprising

methods for broadcasting electronic documents which preserve copyrights and permit private

copying.

      21.    As a result of Defendant’s acts of infringement, Plaintiff has suffered and will

continue to suffer damages in an amount to be proved at trial.

      22.    Defendant continues advising, encouraging, or otherwise inducing others to use

the methods, and products comprising the methods claimed by the ‘143 patent to the injury of

Plaintiff. Since at least the filing date of the Original Complaint, Defendant has had knowledge

of the ‘143 patent, and by continuing the actions described above, has specific intent to induce

infringement of the ‘143 patent pursuant to 35 U.S.C. § 271(b), and has further contributed to

said infringement of the ‘143 patent by their customers by providing them with the Accused

Instrumentalities so that their customers could directly infringe the ‘143 patent.

      23.    Claim 1 of the ‘143 patent, claims:




                                                7
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 8 of 18 PageID #: 8



      24.    An electronic document creation method protecting copyrights and allowing

private copying, comprising the steps of:

      accessing an order server containing models of documents
          to distribute, an item database, a customer database with the emails of customers, an
          order database containing references of the works ordered, and digital rights
          associated with the works ordered, said digital rights comprising controlled
          consultation rights as constraints, and permanently acquired digital rights, the order
          server configured for handling an order received from the customer on the network;
      accessing a delivery server via the network, the delivery server configured for generating
          a specific copy of a document ordered by a customer from the model of the document
          ordered, the order server sending order information to the delivery server, the order
          information comprising, at least the reference to the work, customer contact
          information, the controllable consultation rights,and other digital rights ordered;
      the delivery server creating a delivery record of the work ordered containing the unique
          identifier to control the said work ordered;
      the order server responding to the customer's order by sending the customer a URL link
          towards the delivery server, the URL link comprising, as a parameter, at least the
          unique identifier of the copy ordered;
      responsive to an activation of the URL link by the customer, the delivery server
          generating a specific copy of the work ordered, by a library used for creation of
          documents on the fly containing the unique identifier, a supervision agent for the
          document, and the other permanently acquired digital rights relating to the document,
          the supervision agent designed to verify the controlled digital rights of each copy of
          the ordered work;
      accessing a control server via the network, the control server configured to verify digital
          rights acquired by the customer using the unique identifier of the ordered document
          copy;
      when delivering the ordered document copy to the customer, the delivery server sending
          to the control server the controlled information containing at least the unique
          identifier of the ordered document copy and the set of digital rights controlled; and
      operating a customer computing device, supporting a viewer, to allow the customer, via
          the viewer, to consult the ordered document, previously downloaded from the
          delivery server, said viewer designed to allow the customer to consult the ordered
          document; and
      a verification step comprising the sub-steps of
      when opening the specific copy on the customer computing device, the supervision agent
          of the specific copy causing the customer computing device to connect to the control
          server, and the supervision agent of the specific copy sending a query containing at
          least the unique identifier of the specific copy;
      in response to receiving the query, the control server returning a response comprised of
          one of i) an authorization to consult the specific copy, and ii) a consultation refusal,
          according to the specific copy's controlled digital rights as stored by the control
          server, and




                                               8
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 9 of 18 PageID #: 9



     when the customer computing device receives the response from the control server, the
        supervision agent of the specific copy allowing the consultation of the specific copy
        when the response comprises the authorization to consult the specific copy and
        prohibiting the consultation of the specific copy when the response comprises the
        consultation refusal.

      25.    An electronic document creation method protecting copyrights and allowing
private copying, comprising the steps of:




                                            9
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 10 of 18 PageID #: 10




accessing an order server containing models of documents to distribute, an item database, a
customer database with the emails of customers, an order database containing references of the
works ordered, and digital rights associated with the works ordered, said digital rights
comprising controlled consultation rights as constraints, and permanently acquired digital rights,
the order server configured for handling an order received from the customer on the network;




                                               10
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 11 of 18 PageID #: 11



accessing a delivery server via the network, the delivery server configured for generating a
specific copy of a document ordered by a customer from the model of the document ordered, the
order server sending order information to the delivery server, the order information comprising,
at least the reference to the work, customer contact information, the controllable consultation
rights,and other digital rights ordered;




the delivery server creating a delivery record of the work ordered containing the unique identifier
to control the said work ordered;




                                                11
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 12 of 18 PageID #: 12




the order server responding to the customer's order by sending the customer a URL link towards
the delivery server, the URL link comprising, as a parameter, at least the unique identifier of the
copy ordered;




responsive to an activation of the URL link by the customer, the delivery server generating a
specific copy of the work ordered, by a library used for creation of documents on the fly
containing the unique identifier, a supervision agent for the document, and the other permanently
acquired digital rights relating to the document, the supervision agent designed to verify the
controlled digital rights of each copy of the ordered work;




                                                12
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 13 of 18 PageID #: 13




accessing a control server via the network, the control server configured to verify digital rights
acquired by the customer using the unique identifier of the ordered document copy;




when delivering the ordered document copy to the customer, the delivery server sending to the
control server the controlled information containing at least the unique identifier of the ordered
document copy and the set of digital rights controlled; and




                                               13
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 14 of 18 PageID #: 14




operating a customer computing device, supporting a viewer, to allow the customer, via the
viewer, to consult the ordered document, previously downloaded from the delivery server, said
viewer designed to allow the customer to consult the ordered document; and




a verification step comprising the sub-steps of when opening the specific copy on the customer
computing device, the supervision agent of the specific copy causing the customer computing
device to connect to the control server, and the supervision agent of the specific copy sending a
query containing at least the unique identifier of the specific copy;




                                               14
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 15 of 18 PageID #: 15




in response to receiving the query, the control server returning a response comprised of one of i)
an authorization to consult the specific copy, and ii) a consultation refusal, according to the
specific copy's controlled digital rights as stored by the control server, and




                                               15
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 16 of 18 PageID #: 16



when the customer computing device receives the response from the control server, the
supervision agent of the specific copy allowing the consultation of the specific copy when the
response comprises the authorization to consult the specific copy and prohibiting the consultation
of the specific copy when the response comprises the consultation refusal.




       26.      Defendant’s aforesaid activities have been without authority and/or license from

 Plaintiff.

       27.      To the extent any marking was required by 35 U.S.C. § 287, Plaintiff and all

predecessors in interest to the ‘143 patent complied with all marking requirements under 35

U.S.C. § 287.

       28.      Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff

as a result of the Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

                                         JURY DEMAND

                Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.




                                                 16
 Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 17 of 18 PageID #: 17



                                    PRAYER FOR RELIEF

               Plaintiff respectfully requests that the Court find in its favor and against the
Defendant, and that the Court grant Plaintiff the following relief:

           A. a judgment that Defendant directly and/or indirectly infringes one or more
              claims of the ‘143 patent;

           B. award Plaintiff damages in an amount adequate to compensate Plaintiff for
              Defendant’s infringing products’ infringement of the claims of the ‘143 patent,
              but in no event less than a reasonable royalty, and supplemental damages for any
              continuing post-verdict infringement until entry of the final judgment with an
              accounting as needed, under 35 U.S.C. § 284;

           C. award Plaintiff pre-judgment interest and post-judgment interest on the damages
              awarded, including pre-judgment interest, pursuant to 35 U.S.C. § 284, from the
              date of each act of infringement of the ‘143 patent by Defendant to the day a
              damages judgment is entered, and an award of post-judgment interest, pursuant to
              28 U.S.C. § 1961, continuing until such judgment is paid, at the maximum rate
              allowed by law; and an accounting of all damages not presented at trial;

           D. a judgment and order finding this to be an exceptional case and requiring
              defendant to pay the costs of this action (including all disbursements) and
              attorneys’ fees, pursuant to 35 U.S.C. § 285;

           E. award a compulsory future royalty for the ‘143 patent; and award such further
              relief as the Courts deems just and proper.

Dated: May 9, 2019                                 STAMOULIS & WEINBLATT LLC

                                                   /s/Stamatios Stamoulis
                                                   Stamatios Stamoulis #4606
                                                   Richard C. Weinblatt #5080
                                                   800 N. West Street, Third Floor
                                                   Wilmington, DE 19801
                                                   (302) 999-1540
                                                   stamoulis@swdelaw.com
                                                   weinblatt@swdelaw.com

                                                   HANSLEY LAW FIRM, PLLC
                                                   Austin Hansley
                                                   Texas Bar No.: 24073081
                                                   13355 Noel Rd. STE 1100
                                                   Dallas, Texas 75240
                                                   Telephone: (972) 528-9321 Ext. 1000


                                                 17
Case 1:19-cv-00878-UNA Document 1 Filed 05/09/19 Page 18 of 18 PageID #: 18



                                      Facsimile: (972) 370-3559
                                      Email: ahansley@hansleyfirm.com
                                      www.hansleyfirm.com
                                      ATTORNEY FOR PLAINTIFF
                                      DRM VECTORS, LLC




                                    18
